The defendant was convicted in the lower court of an assault with intent to murder, upon one Styron.
A study of the case reveals that the trial was properly and fairly conducted. No error of any kind is apparent in the record. The evidence for the State fully supported the verdict. That for the defendant amply sustained his plea of not guilty. In view of this conflict a jury question was presented.
Under the facts adduced, the defendant was properly denied permission to show that, in a former difficulty between himself and Styron, Styron was at fault. McAnally v. State, 74 Ala. 9,17. The trial court correctly followed the settled rule in such cases that the fact of a former difficulty between the principals was admissible, but the details thereof may not be proven. 11 Ala. Digest, Homicide, 157 (3).
Finding no error, we think the judgment is due to be affirmed.
Affirmed.